Title: From Thomas Jefferson to William Cabell Rives, 13 January 1823
From: Jefferson, Thomas
To: Rives, William Cabell


Dear Sir
Monticello
Jan. 13. 23.
I am rejoiced to see you have taken up the subject of Primary schools. I consider them equally interesting, perhaps more so than the University. it is impossible the legislature can consent longer to throw away the public money on so desperate a plan as the present. I recieved yesterday from Kentucky the most able report on that subject which we have ever seen. I inclose it to you in the hope you will get the legislature to print it for the use of their members. it is rich in facts and principles, and it’s reasoning is irresistable. I think you will find the Massachusets plan the most simple, and most easily accomodated to our circumstances. indeed it differs from the bill I originally gave mr Cabell on this subject no further than local circumstances required, and particularly in the substitution of specific for pecuniary contributions. you will find in that bill some provisions which you may think proper to introduce into the new system to be proposed. it is laid on the same basis as that of Massachusets, a division into what they call Townships, but I would call by the more orthodox name of Wards. this will be the entering wedge of incalculable good. God bless you, and give you success in this most important of all undertakings,Th: Jefferson